Exhibit 10.4

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of May 12, 2011 (this
“Amendment”), modifies that certain Credit Agreement, dated as of May 7, 2010
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time prior to the date hereof, the “Credit Agreement”), among
AMERICAN DENTAL PARTNERS, INC., a Delaware corporation (the “Borrower”), the
Subsidiaries of the Borrower from time to time party thereto as Subsidiary
Guarantors, each lender from time to time party thereto (the “Lenders”), BANK OF
AMERICA, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for itself and the other Lenders, and as the Letter of Credit Issuer and
the Swing Line Lender. Capitalized terms used herein and not defined shall have
the meaning assigned to such terms in the Credit Agreement.

RECITALS

WHEREAS, pursuant to Section 2.13(b) of the Credit Agreement the Borrower may,
subject to the conditions set forth in such Section 2.13(b), request an increase
in the Total Term Loan Commitments by an aggregate amount up to $50,000,000;

WHEREAS, the Company has requested an increase in the Total Term Loan
Commitments under the Credit Agreement by an amount equal to $12,289,000, and
the existing Lenders under the Credit Agreement (hereinafter, the “First
Amendment Increasing Term Lenders”) have agreed to increase their Term
Commitment under the Credit Agreement by an amount equal to the amount, if any,
set forth opposite such Lender’s name in Schedule 1 hereto as its “Incremental
Term Commitment”;

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to amend certain of the terms and provisions of the Credit
Agreement, as specifically set forth in this Amendment; and

WHEREAS, the undersigned Lenders and the Administrative Agent are prepared to
(a) accept such increase in the Total Term Loan Commitments as set forth above
and (b) amend the Credit Agreement, in each case, on the terms, subject to the
conditions and in reliance on the representations set forth herein.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

Section 1. Amendments to Credit Agreement.

(a) The Credit Agreement is hereby amended by deleting the reference to “Banc of
America Securities LLC” appearing on the cover page thereof and inserting in
lieu thereof “Merrill Lynch, Pierce, Fenner & Smith Incorporated”.



--------------------------------------------------------------------------------

(b) The Credit Agreement is hereby amended by deleting the reference to “Banc of
America Securities LLC” appearing in the first paragraph of the Credit Agreement
and inserting in lieu thereof “Merrill Lynch, Pierce, Fenner & Smith
Incorporated”.

(c) Section 1.1 (Certain Defined Terms) of the Credit Agreement is hereby
amended, retroactive to the Closing Date, by restating the following definition
contained in such Section 1.1 in their entirety as follows:

“Care For Kids Subsidiary” shall mean Care For Kids – USA, LLC, a Delaware
limited liability company, CFK of Texas, LLC, Delaware limited liability company
or any other Subsidiary formed from time to time at any time after the Closing
Date by ADP-CFK, LLC, a Delaware limited liability company or any other Credit
Party approved in writing by the Administrative Agent, primarily for purposes of
operating dental practices (or providing administrative services thereto)
specializing in the treatment of children, including children covered by the
applicable State’s Medicaid program, and “Care For Kids Subsidiaries” shall
mean, collectively, each such Care For Kids Subsidiary.

(d) Section 1.1 (Certain Defined Terms) of the Credit Agreement is hereby
amended by restating the following definitions contained in such Section 1.1 in
their entirety as follows:

“Cash Proceeds” shall mean, with respect to (a) any Asset Sale, the aggregate
cash payments (including any cash received by way of deferred payment pursuant
to a note receivable issued in connection with such Asset Sale, other than the
portion of such deferred payment constituting interest, but only as and when so
received) received by the Borrower or any Subsidiary from such Asset Sale, and
(b) any Event of Loss, the aggregate cash payments, including all insurance
proceeds and proceeds of any award for condemnation or taking, received in
connection with such Event of Loss, and (c) any termination, cancellation or
modification of a Management Service Agreement, the aggregate non-ordinary
course cash payments (including any cash received by way of deferred payment
pursuant to a note receivable issued in connection with such termination, other
than the portion of such deferred payment constituting interest, but only as and
when so received) received by the Borrower or any Subsidiary from or in
connection with such termination, cancellation or modification (which may, for
the avoidance of doubt, include, without limitation, any non-ordinary course
payments received in settlement or compromise of any dispute in regard to a
Management Service Agreement and any non-ordinary course compensation received
by the Borrower or any Subsidiary of the Borrower in connection with any
termination, cancellation or modification of a Management Service Agreement).

“Fee Letter” shall mean the Fee Letter, dated as of the First Amendment Closing
Date, between the Borrower, Bank of America and Merrill Lynch, Pierce, Fenner &
Smith Incorporated.



--------------------------------------------------------------------------------

“Net Cash Proceeds” shall mean, with respect to: (a) any Asset Sale, the Cash
Proceeds resulting therefrom net of (i) reasonable and customary expenses of
sale incurred in connection with such Asset Sale, and other reasonable and
customary fees and expenses incurred, and all state and local taxes paid or
reasonably estimated to be payable by such person (after taking into account any
available tax credits or deductions), as a consequence of such Asset Sale and
the payment of principal, premium and interest of Indebtedness (other than the
Obligations) secured by the asset that is the subject of the Asset Sale and
required to be, and that is, repaid under the terms thereof as a result of such
Asset Sale, (ii) amounts of any distributions payable to holders of minority
interests in the relevant person or in the relevant property or assets and
(iii) incremental Federal, state and local income taxes paid or payable as a
result thereof (after taking into account any available tax credits or
deductions); (b) any Event of Loss, the Cash Proceeds resulting therefrom net of
(i) reasonable and customary expenses incurred in connection with such Event of
Loss, and local taxes paid or reasonably estimated to be payable by such person,
as a consequence of such Event of Loss and the payment of principal, premium and
interest of Indebtedness (other than the Obligations) secured by the asset that
is the subject of the Event of Loss and required to be, and that is, repaid
under the terms thereof as a result of such Event of Loss, (ii) amounts of any
distributions payable to holders of minority interests in the relevant person or
in the relevant property or assets and (iii) incremental Federal, state and
local income taxes paid or payable as a result thereof (after taking into
account any available tax credits or deductions); and (c) any termination,
cancellation or modification of any Management Service Agreement, the Cash
Proceeds resulting therefrom net of (i) reasonable and customary expenses
incurred in connection with such termination, cancellation or modification, and
local taxes paid or reasonably estimated to be payable by such person, as a
consequence of such termination, cancellation or modification, and
(ii) incremental Federal, state and local income taxes paid or payable as a
result thereof (after taking into account any available tax credits or
deductions).

“Revolving Facility Termination Date” shall mean the earlier of (a) May 12,
2016, or (b) the date that the Commitments have been terminated pursuant to
Section 10.2.

“Term Loan Amortization Amount” means an amount equal to the product of (a) the
sum of (x) $80,000,000 plus (y) the aggregate amount of all Incremental Term
Loans made pursuant to Section 2.13(b) after the First Amendment Closing Date
times (b) 2.50%.

“Term Loan Maturity Date” shall mean May 12, 2016.

(e) Section 1.1 (Certain Defined Terms) of the Credit Agreement is hereby
amended by inserting the following new definitions in such Section 1.1 in the
appropriate Alphabetical order:

“First Amendment Closing Date” means May 12, 2011.



--------------------------------------------------------------------------------

“First Amendment to Credit Agreement” means that certain First Amendment to
Credit Agreement dated as of May 12, 2011, by and among the Borrower, the
Subsidiary Guarantors, the Lenders and the Administrative Agent.

(f) Section 1.1 (Certain Defined Terms) of the Credit Agreement is hereby
amended by restating clauses (a) and (b) of the definition of “Applicable
Commitment Fee Rate” contained in such Section 1.1 in their entirety as follows:

(a) On the First Amendment Closing Date and thereafter, until changed hereunder
in accordance with the provisions set forth in clauses (b), (c) and (d) of this
definition, the Applicable Commitment Fee Rate shall be 35.00 basis points;

(b) Commencing with the fiscal quarter of the Borrower ending on June 30, 2011,
and continuing with each fiscal quarter thereafter, the Administrative Agent
shall determine the Applicable Commitment Fee Rate in accordance with the
following matrix, based on the Leverage Ratio for the Testing Period ending as
of the end of such fiscal quarter:

 

Leverage Ratio

   Applicable Commitment Fee
Rate

Greater than or equal to 2.50 to 1.00

   50.00 bps

Less than 2.50 to 1.00 and greater than or equal to 2.00 to 1.00

   45.00 bps

Less than 2.00 to 1.00 and greater than or equal to 1.50 to 1.00

   35.00 bps

Less than 1.50 to 1.00 and greater than or equal to 1.00 to 1.00

   30.00 bps

Less than 1.00 to 1.00

   25.00 bps

(g) Section 1.1 (Certain Defined Terms) of the Credit Agreement is hereby
amended by restating clauses (a) and (b) of the definition of “Applicable
Margin” contained in such Section 1.1 in their entirety as follows:

(a) On the First Amendment Closing Date and thereafter, until changed hereunder
in accordance with the provisions set forth in clauses (b), (c) and (d) of this
definition, the Applicable Margin shall be (i) 125.00 basis points for Base Rate
Loans, and (ii) 225.00 basis points for Eurodollar Loans;



--------------------------------------------------------------------------------

(b) Commencing with the fiscal quarter of the Borrower ending on June 30, 2011,
and continuing with each fiscal quarter thereafter, the Administrative Agent
shall determine the Applicable Margin in accordance with the following matrix,
based on the Leverage Ratio for the Testing Period ending as of the end of such
fiscal quarter:

 

Leverage Ratio

   Applicable Margin for
Base Rate Loans    Applicable Margin
for Eurodollar Loans

Greater than or equal to 2.50 to 1.00

   225.00 bps    325.00 bps

Less than 2.50 to 1.00 and greater than or equal to 2.00 to 1.00

   175.00 bps    275.00 bps

Less than 2.00 to 1.00 and greater than or equal to 1.50 to 1.00

   125.00 bps    225.00 bps

Less than 1.50 to 1.00 and greater than or equal to 1.00 to 1.00

   75.00 bps    175.00 bps

Less than 1.00 to 1.00

   50.00 bps    150.00 bps

(h) Section 1.1 (Certain Defined Terms) of the Credit Agreement is hereby
amended by restating clauses (iv) and (vii) of the definition of “Fixed Charge
Coverage Ratio” contained in such Section 1.1. in their entirety as follows:

(iv) scheduled or mandatory repayments or prepayments (excluding (x) voluntary
repayments or prepayments of any Loans without a corresponding permanent
reduction of the Commitments and (y) prepayments of any Loans made pursuant to
Section 5.1(c)(iv)) or redemptions of the principal of Indebtedness and the
stated or liquidation value of Disqualified Equity Interests (including required
reductions in committed credit facilities),

(vii) the aggregate amount of Share Repurchases made by the Borrower (other than
Share Repurchases made in accordance with Section 9.6(d)), if any, and

(i) Article I (Definitions and Terms) of the Credit Agreement is hereby amended
by inserting the following new Section 1.6 immediately after existing
Section 1.5 of the Credit Agreement:

Section 1.6. Dodd Frank Wall Street Reform and Consumer Protection Act.
Notwithstanding anything herein to the contrary, for all purposes of this



--------------------------------------------------------------------------------

Agreement, the Dodd Frank Wall Street Reform and Consumer Protection Act, and
all requests, regulations, rules, guidelines and directives promulgated
thereunder, shall be deemed to have been adopted after the Closing Date,
regardless of the date enacted or adopted.

(j) Paragraph (i) of Section 2.13(a) (Increase in Total Revolving Commitments)
of the Credit Agreement is hereby amended by deleting the words “from the
Closing Date” appearing in such Paragraph (i) and inserting in lieu thereof the
words “after the First Amendment Closing Date”.

(k) Paragraph (i) of Section 2.13(b) (Increase in Total Term Loan Commitments)
of the Credit Agreement is hereby amended by deleting the words “from the
Closing Date” appearing in such Paragraph (i) and inserting in lieu thereof the
words “after the First Amendment Closing Date”.

(l) Section 5.1(c)(iii) of the Credit Agreement is hereby amended by restating
such Section 5.1(c)(iii) in its entirety as follows:

(iii) MSA Payments. Without duplication of amounts payable pursuant to
Section 5.3(c)(v) below, if during any fiscal year of the Borrower, the Borrower
and its Subsidiaries have received cumulative Cash Proceeds during such fiscal
year from or in connection with the termination, cancellation or modification of
one or more Management Service Agreements of at least $500,000, not later than
the third Business Day following the date of receipt of any Cash Proceeds in
excess of such amount, an amount equal to 100% of the Net Cash Proceeds then
received in excess of such amount from or in connection with any such
termination, cancellation or modification of any Management Service Agreement
shall be applied as a mandatory prepayment of the Loans in accordance with
Section 5.1(d) below.

(m) Section 5.1(d) of the Credit Agreement is hereby amended by deleting the
reference to “Sections 5.1(c)(iv), (v), (vi), (vii) or (viii)” contained therein
and inserting in lieu thereof the reference to “Sections 5.1(c)(iii), (iv), (v),
(vi), (vii) or (viii)”

(n) Section 9.6 (Dividends and Other Restricted Payments) of the Credit
Agreement is hereby amended by restating clause (d) contained in such
Section 9.6 in its entirety as follows:

(d) the Borrower may make Share Repurchases, provided that (i) prior to or
contemporaneously with any such Share Repurchase, the Borrower shall provide
written evidence to the Administrative Agent and the Lenders that as of the most
recently ended Testing Period on a pro forma basis after giving effect to such
Share Repurchase (x) the Leverage Ratio is at least 0.50 to 1.00 lower than the
maximum Leverage Ratio set forth in Section 9.7(b) for such Testing Period and
(y) the Borrower is in compliance with each of the other financial covenants
contained in Section 9.7, (ii) no Default or Event of Default shall have
occurred



--------------------------------------------------------------------------------

and be continuing or shall result therefrom and (iii) the aggregate amount of
all such Share Repurchases made during (x) any fiscal year shall not exceed
$20,000,000 and (y) the term of this Agreement shall not exceed $50,000,000.

(o) Section 9.7(b) (Leverage Ratio) of the Credit Agreement is hereby amended by
restating such Section 9.7(b) in its entirety as follows:

(b) Leverage Ratio. The Borrower will not permit the Leverage Ratio for any
Testing Period ending during any period set forth below to exceed the maximum
ratio set forth opposite such period:

 

Period

  

Maximum Ratio

Closing Date through December 31, 2012

   3.00 to 1.00

January 1, 2013 through December 31, 2013

   2.75 to 1.00

From and after January 1, 2014

   2.50 to 1.00

(p) Schedule 1 (Lenders and Commitments) to the Credit Agreement is hereby
amended by replacing such Schedule 1 with Schedule 1 attached to this Amendment.

Section 2. Increase in Term Commitments.

(a) Pursuant to Section 2.13(b) of the Credit Agreement, the Borrower hereby
requests, and the Administrative Agent and the Lenders agree, that each First
Amendment Increasing Term Lender shall, after giving effect hereto and as of the
Effective Date (as hereinafter defined), increase its Term Commitment under the
Credit Agreement by an amount equal to the amount set forth opposite such
Lender’s name in Schedule 1 hereto as its “Incremental Term Commitment”. Each of
the parties hereto agrees that the Effective Date shall also be the Term Loan
Increase Effective Date under the Credit Agreement with respect to the increase
in Term Commitments contemplated by this Amendment.

(b) On the Effective Date, each First Amendment Increasing Term Lender that has
an Incremental Term Commitment severally agrees to make an Incremental Term Loan
to the Borrower pursuant to such First Amendment Increasing Term Lender’s
Incremental Term Commitment, which Incremental Term Loans: (a) can only be
incurred on the Effective Date in the entire amount of each First Amendment
Increasing Term Lender’s Incremental Term Commitment and (b) shall be made on
the same terms (including, without limitation, interest terms, payment terms and
maturity terms (in each case as amended by this Amendment), and shall be subject
to the same conditions as the existing Term Loans.

(c) As of the Effective Date, taking into effect the Incremental Term Loans to
be made on the Effective Date, the aggregate outstanding Term Loans shall be
$80,000,000.

(d) The Borrower, each Subsidiary Guarantor, the Lenders and the Administrative
Agent hereby acknowledge that (i) the increase in the Term Commitments



--------------------------------------------------------------------------------

contemplated by this Amendment is in addition to any increase in the Term
Commitments contemplated by Section 2.13(b) of the Credit Agreement and (ii) the
Incremental Term Loans to be made on the Effective Date shall be Term Loans for
all purposes of the Credit Agreement. The undersigned Lenders and the
Administrative Agent hereby (i) waive (x) any notice or other time period
requirements and (y) minimum increase amount requirements under such
Section 2.13(b), (ii) acknowledge and agree that this Amendment and the
documents delivered in connection therewith and the representations made herein
and in such other documents shall satisfy each of the requirements of
Section 2.13(c) of the Credit Agreement. The Effective Date shall be deemed to
be the Term Loan Increase Effective Date referred to in the Credit Agreement.

(e) The Administrative Agent, the undersigned Lenders and the Credit Parties
hereby acknowledge and agree that, notwithstanding the definition of the term
Interest Period set forth in the Credit Agreement, the Incremental Term Loans
made on the Effective Date as Base Rate Loans may be converted to Eurodollar
Loans on or prior to May 20, 2011 with an Interest Period expiring on June 30,
2011; provided that such Incremental Term Loans so converted shall (x) bear
interest at the per annum rate otherwise applicable to a Eurodollar Loan with a
two (2) month Interest Period and (y) shall be subject to the provisions of
Section 2.10 of the Credit Agreement.

Section 3. Condition Precedent. This Amendment shall become effective as of the
date first written above (the “Effective Date”) upon the satisfaction of the
following conditions precedent:

(a) Documentation. The Administrative Agent’s receipt of the following, each of
which shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by an Authorized Officer of the
signing Credit Party, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to the Administrative Agent and each
of the Lenders:

 

  1. Executed counterparts of this Amendment, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrowers;

 

  2. A Note executed by the Borrower in favor of each Lender requesting a Note;

 

  3. Certified copies of the resolutions of the Board of Directors of the
Borrower and each other Credit Party approving this Amendment and the
transactions contemplated hereby and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to the
execution, delivery and performance by the Borrower or any such other Credit
Party of this Amendment and the Credit Documents (as amended hereby);



--------------------------------------------------------------------------------

  4. Such opinions of counsel from counsel to the Borrower and the other Credit
Parties as the Administrative Agent shall request, each of which shall be
addressed to the Administrative Agent and the Co-Lead Arrangers and each of the
Lenders and dated the Effective Date;

 

  5. (A) A certified copy of the Certificate or Articles of Incorporation or
equivalent formation document of each Credit Party, and any and all amendments
and restatements thereof, certified as of a recent date by the relevant
Secretary of State; (B) a copy of each Credit Party’s by-laws, agreement of
limited partnership or other similar document, as applicable, certified by the
Secretary or Assistant Secretary of such Credit Party as being true, complete
and correct and in full force and effect; (C) a good standing certificate from
the Secretary of State of the state of incorporation or formation, as
applicable, dated as of a recent date, listing all charter documents affecting
such Credit Party and certifying as to the good standing of such Credit Party;
and (D) certificates of good standing from each other jurisdiction in which each
Credit Party is authorized or qualified to do business;

 

  6. A solvency certificate, in form and substance reasonably satisfactory to
the Administrative Agent, dated as of the Effective Date, and duly executed by
an Authorized Officer of the Borrower;

 

  7. A certificate of an Authorized Officer of the Borrower to the effect that,
at and as of the Effective Date and both before and after giving effect to the
transactions contemplated hereunder and the Incremental Term Loan hereunder and
the application of the proceeds thereof: (A) no Default or Event of Default has
occurred and is continuing; (B) all written information and projections provided
to the Administrative Agent is complete and correct in all material respects;
(C) there is no event or circumstance since December 31, 2010 that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect, and (D) there exist no undisclosed contingencies
relating to the Borrower and its Subsidiaries as of the Effective Date;

 

  8. A certificate of an Authorized Officer of the Borrower certifying as true,
correct and complete, copies of each Management Service Agreement to which the
Borrower or any of its Subsidiaries is a party as of the Effective Date;

 

  9. A certificate of an Authorized Officer of each Credit Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Credit Party and
the validity against such Credit Party of the this Amendment and the Credit
Documents (as amended hereby) to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;



--------------------------------------------------------------------------------

  10. A Perfection Certificate for each Credit Party;

 

  11. All corporate and other proceedings and all documents incidental to the
transactions contemplated hereby shall be satisfactory in substance and form to
the Administrative Agent and the Lenders and the Administrative Agent and its
special counsel and the Lenders shall have received all such counterpart
originals or certified or other copies of such documents as the Administrative
Agent or its special counsel or any Lender may reasonably request; and

 

  12. Such additional documents, instruments and information as Administrative
Agent may reasonably request to effect the transactions contemplated hereby.

(b) Fees, etc. The Borrower shall have paid or caused to be paid (i) all accrued
but unpaid interest and fees payable under the Credit Agreement, (ii) to all
Persons entitled thereto in connection with the transactions contemplated
hereby, all fees required to be paid by it on the Effective Date and (iii) all
reasonable fees and expenses of the Administrative Agent and of special counsel
to the Administrative Agent that have been invoiced on or prior to such date in
connection with the preparation, negotiation, execution and delivery of this
Amendment and the consummation of the transactions contemplated hereby.

(c) Recordation of Security Documents, Delivery of Collateral, Taxes, etc. The
Security Documents (or proper notices or UCC financing statements in respect
thereof) shall have been duly recorded, published and filed in such manner and
in such places as is required by law to establish, perfect, preserve and protect
the rights, Liens and security interests of the parties thereto and their
respective successors and assigns, all Collateral items required to be
physically delivered to the Administrative Agent thereunder shall have been so
delivered, accompanied by any appropriate instruments of transfer, and all
taxes, fees and other charges then due and payable in connection with the
execution, delivery, recording, publishing and filing of such instruments and
the issuance and delivery of the Notes shall have been paid in full.

(d) Evidence of Insurance. The Administrative Agent shall have received
certificates of insurance and other evidence, satisfactory to it, of compliance
with the insurance requirements of the Credit Agreement and the Security
Documents.

(e) Search Reports. The Administrative Agent shall have received the results of
UCC and other search reports from one or more commercial search firms acceptable
to the Administrative Agent, listing all of the effective financing statements
and other Liens filed against any Credit Party (i) in the jurisdiction in which
each such Credit Party is organized or formed and (ii) in any jurisdiction in
which such Credit Party maintains its chief executive office, together with
copies of such financing statements.



--------------------------------------------------------------------------------

(f) No Material Adverse Effect. As of the Effective Date, no condition or event
shall have occurred since December 31, 2010 that, in the Administrative Agent’s
reasonable judgment, could reasonably be expected to have a Material Adverse
Effect.

(g) Litigation. There shall exist no material litigation or material claims that
could reasonably be expected to cause a Material Adverse Effect.

(h) Minimum Consolidated EBITDA. The Administrative Agent shall have received
evidence reasonably satisfactory to the Administrative Agent that the
Consolidated EBITDA for the Credit Parties for the twelve months ended as of
March 31, 2011 (with adjustments reasonably acceptable to the Administrative
Agent) is at least $49,000,000.

(i) Leverage Ratio. The Administrative Agent shall have received evidence
reasonably satisfactory to the Administrative Agent that the Leverage Ratio
(giving pro forma effect to all Credit Events on the Effective Date) as of the
Effective Date is not greater than 2.50 to 1.00.

Without limiting the generality of the provisions of the last paragraph of
Section 11.3 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 3, each Lender that has signed
this Amendment shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Effective Date specifying its objection thereto.

Section 4. Representations and Warranties; Reaffirmation of Grant. Each Credit
Party hereby represents and warrants to the Administrative Agent and the Lenders
that, as of the date hereof and after giving effect to this Amendment, (a) all
representations and warranties of the Credit Parties contained in the Credit
Agreement or in the other Credit Documents are true and correct in all material
respects (except to the extent such representations and warranties are qualified
with respect to materiality, in which case such representations and warranties
are true and correct in all respects) with the same effect as though such
representations and warranties had been made on and as of the Effective Date,
except to the extent that such representations and warranties expressly relate
to an earlier specified date, in which case such representations and warranties
are true and correct in all material respects (except to the extent such
representations and warranties are qualified with respect to materiality, in
which case such representations and warranties are true and correct in all
respects) as of the date when made, and except that the representations and
warranties contained in clauses (a)(i) and (a)(ii) of Section 7.7 of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 8.1 of the Credit
Agreement, (b) no Default or Event of Default has occurred and is continuing,
(c) the Credit Agreement and all other Credit Documents (in each case, as
amended hereby) are and remain legally valid, binding obligations of the Credit
Parties party thereto, enforceable against each such Credit Party in accordance
with their respective terms, except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,



--------------------------------------------------------------------------------

moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law) and (d) each of the Security Documents to which such Credit Party is a
party and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations as set forth in such respective Security
Documents. Each Credit Party that is a party to the Security Agreement or any of
the Security Documents hereby reaffirms its grant of a security interest in the
Collateral to the Administrative Agent for the ratable benefit of the Secured
Creditors, as collateral security for the prompt and complete payment and
performance when due of the Obligations.

Section 5. Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other Credit Document shall survive the
execution and delivery of this Amendment, and no investigation by the
Administrative Agent or the Lenders shall affect the representations and
warranties or the right of the Administrative Agent and the Lenders to rely upon
them.

Section 6. Amendment as Credit Document. Each of the parties hereby acknowledge
and agree that this Amendment constitutes a “Credit Document” under the Credit
Agreement. Accordingly, it shall be an immediate Event of Default under the
Credit Agreement if any Credit Party fails to perform, keep or observe any term,
provision, condition, covenant or agreement contained in this Amendment or if
any representation or warranty made by any Credit Party under or in connection
with this Amendment shall have been untrue, false or misleading when made.

Section 7. Costs and Expenses. The Borrower shall pay on demand all reasonable
out-of-pocket costs and expenses of the Administrative Agent (including the
reasonable fees, charges and disbursements of counsel to the Administrative
Agent) incurred in connection with the preparation, negotiation, execution and
delivery of this Amendment.

Section 8. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE
GOVERNED BY THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO ANY
CHOICE OR CONFLICT OF LAW PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION OF
THE DOMESTIC SUBSTANTIVE LAWS OF ANY OTHER STATE).

Section 9. Execution. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment by telecopier (or electronic
mail (including in PDF format)) shall be effective as delivery of a manually
executed counterpart of this Amendment.

Section 10. Limited Effect. This Amendment relates only to the specific matters
expressly covered herein, shall not be considered to be an amendment or waiver
of any rights or remedies that the Administrative Agent or any Lender may have
under the Credit Agreement, under any other Credit Document (except as expressly
set forth herein) or under



--------------------------------------------------------------------------------

Law, and shall not be considered to create a course of dealing or to otherwise
obligate in any respect the Administrative Agent or any Lender to execute
similar or other amendments or waivers or grant any amendments or waivers under
the same or similar or other circumstances in the future.

Section 11. Ratification by Subsidiary Guarantors. Each of the Subsidiary
Guarantors acknowledges that its consent to this Amendment is not required, but
each of the undersigned nevertheless does hereby agree and consent to this
Amendment and to the documents and agreements referred to herein. Each of the
Subsidiary Guarantors agrees and acknowledges that (i) notwithstanding the
effectiveness of this Amendment, such Subsidiary Guarantor’s Subsidiary Guaranty
shall remain in full force and effect without modification thereto and
(ii) nothing herein shall in any way limit any of the terms or provisions of
such Subsidiary Guarantor’s Subsidiary Guaranty or any other Credit Document
executed by such Subsidiary Guarantor (as the same may be amended from time to
time), all of which are hereby ratified, confirmed and affirmed in all respects.
Each of the Subsidiary Guarantors hereby agrees and acknowledges that no other
agreement, instrument, consent or document shall be required to give effect to
this Section 11. Each of the Subsidiary Guarantors hereby further acknowledges
that Borrower, the Administrative Agent and any Lender may from time to time
enter into any further amendments, modifications, terminations and/or amendments
of any provisions of the Credit Documents without notice to or consent from such
Subsidiary Guarantor and without affecting the validity or enforceability of
such Subsidiary Guarantor’s Subsidiary Guaranty or giving rise to any reduction,
limitation, impairment, discharge or termination of such Subsidiary Guarantor’s
Subsidiary Guaranty.

[Remainder of page intentionally blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

THE BORROWER: AMERICAN DENTAL PARTNERS, INC. By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President, Planning and   Investment THE
SUBSIDIARY GUARANTORS: ADP OF NEW YORK, LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
ALABAMA, LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
CALIFORNIA, INC. By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President



--------------------------------------------------------------------------------

THE SUBSIDIARY GUARANTORS (Cont’d):

 

AMERICAN DENTAL PARTNERS OF FLORIDA, LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
LOUISIANA, LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
MARYLAND, LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
MICHIGAN, LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
MISSOURI, LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President



--------------------------------------------------------------------------------

THE SUBSIDIARY GUARANTORS (Cont’d):

 

AMERICAN DENTAL PARTNERS OF NORTH CAROLINA, LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
OKLAHOMA, LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
PENNSYLVANIA, LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
TENNESSEE, LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PROFESSIONAL
SERVICES, LLC By:  

/s/ Ian H. Brock

Name:   Breht T. Feigh Title:   Vice President



--------------------------------------------------------------------------------

THE SUBSIDIARY GUARANTORS (Cont’d):

 

APPLE PARK ASSOCIATES, INC. By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
ARIZONA, LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
WISCONSIN, LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
TEXAS, LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President VOSS DENTAL LAB, INC. By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President



--------------------------------------------------------------------------------

THE SUBSIDIARY GUARANTORS (Cont’d):

 

ADP-CFK, LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President CARE FOR KIDS — USA, LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President CARE FOR KIDS OF ARIZONA, LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
MINNESOTA, LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President ZETASYS, LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President CFK OF TEXAS, LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President



--------------------------------------------------------------------------------

THE SUBSIDIARY GUARANTORS (Cont’d):

 

FOCUS PRACTICE CONSULTANTS, LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President AMERICAN DENTAL PARTNERS OF
OHIO, LLC By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Linda E.C. Alto

Name:   Linda E.C. Alto Title:   Senior Vice President



--------------------------------------------------------------------------------

LENDERS: BANK OF AMERICA, N.A., as a Lender, the Letter of Credit Issuer, and
Swing Line Lender By:  

/s/ Linda E.C. Alto

Name:   Linda E.C. Alto Title:   Vice President



--------------------------------------------------------------------------------

LENDERS (Cont’d):

 

RBS CITIZENS, N.A. By:  

/s/ Michael Ouellet

Name:   Michael Ouellet Title:   Senior Vice President



--------------------------------------------------------------------------------

LENDERS (Cont’d):

 

KEYBANK NATIONAL ASSOCIATION By:  

/s/ Sukanya V. Raj

Name:   Sukanya V. Raj Title:   Vice President & Portfolio Manager



--------------------------------------------------------------------------------

LENDERS (Cont’d):

 

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ David M. Crane

Name:   David M. Crane Title:   Vice President



--------------------------------------------------------------------------------

LENDERS (Cont’d):

 

TORONTO DOMINION (NEW YORK) LLC By:  

/s/ Robyn Zeller

Name:   Robyn Zeller Title:   Vice President



--------------------------------------------------------------------------------

LENDERS (Cont’d):

 

UNION BANK, N.A. By:  

/s/ Michael Tschida

Name:   Michael Tschida Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE 1

LENDERS AND COMMITMENTS

Schedule 1

Lenders and Commitments as of the First Amendment Closing Date

 

Lender

   Revolving
Commitment1      Revolving Facility
Percentage     Initial Term
Commitment
(Reduced to
zero($0) on the
Closing Date)     Outstanding Term
Loans as of First
Amendment
Closing Date  (prior
to Term Loans to
be made on the
First Amendment
Closing Date)     Incremental
Term
Commitment      Total Outstanding
Term Loans (after
giving effect to Term
Loans to be made on
First Amendment
Closing Date)  

BANK OF AMERICA, N.A .

   $ 21,333,333.33         21.333333330 %    $ 14,844,444.00      $
14,445,013.12      $ 2,621,653.55       $ 17,066,666.67   

KEYBANK NATIONAL ASSOCIATION

   $ 21,277,777.78         21.277777780 %    $ 14,800,000.00      $
14,407,396.20      $ 2,614,826.02       $ 17,022,222.22   

RBS CITIZENS, N.A.

   $ 21,277,777.78         21.277777780 %    $ 14,800,000.00      $
14,407,396.20      $ 2,614,826.02       $ 17,022,222.22   

WELLS FARGO BANK, N.A.

   $ 13,888,888.89         13.888888890 %    $ 11,111,111.00      $ 9,404,305.44
     $ 1,706,805.67       $ 11,111,111.11   

TORONTO DOMINION (NEW YORK) LLC

   $ 13,888,888.89         13.888888890 %    $ 11,111,111.00      $ 9,404,305.44
     $ 1,706,805.67       $ 11,111,111.11   

UNION BANK OF CALIFORNIA

   $ 8,333,333.33         8.333333330 %    $ 6,666,667.00      $ 5,642,583.60   
  $ 1,024,083.07       $ 6,666,666.67      

 

 

    

 

 

   

 

 

   

 

 

   

 

 

    

 

 

 

Total:

   $ 100,000,000.00         100.000000000 %    $ 73,333,333.00 2    $
67,711,000.00 3    $ 12,289,000.00       $ 80,000,000.00      

 

 

    

 

 

   

 

 

   

 

 

   

 

 

    

 

 

 

 

1 

This reflects the assignment of the Revolving Commitments of Regions Bank to
Lenders immediately prior to the effectiveness of the First Amendment.

2 

This amount is exclusive of the Initial Term Commitment of Regions Bank in the
amount of $6,666,667.00.

3 

This reflects the assignment of outstanding Term Loans of Regions Bank to
Lenders immediately prior to the effectiveness of the First Amendment.